Title: To James Madison from Robert R. Livingston, 24 March 1803
From: Livingston, Robert R.
To: Madison, James


No. 72
Dear SirParis 24 March 1803.
The question of war yet remains undetermined my letters from Mr. King of the 18th lead me to believe as well as my persuasion of the present System of politicks in England that war will come Soon. Here there is an earnest & Sincere desire to avoid it as well in the Government as the people. I enclosed in my last a note to the Minister. Some days after I called upon him & he told me an answer was prepared, & that every thing Should be arranged—& I have no doubt that the answer contained all those assurances which I have been So long Solliciting. Unfortunately at that moment dispatches arrived from Mr Pichon informing them that the appointment of Mr Munroe had tranquillized every thing, & that conceiving then that they might Safely wait his arrival, they determined to See whether the Storm would not blow over in which case they will treat with more advantage. They accordingly Substituted for the first note which as the Minister told me arranged every thing, that inclosed which contains nothing (No 1). To this I put in the note (No 2) which I Suppose will produce no effect if the war does not happen. Last night I received another note (No 3) complaining [of] our Supplying the blacks at St Domingo &c to this I returned the answer No 4. I have had a great deal of conversation with Genl Bernadotte & communicating my two notes to him, I gave them to him to Shew to the Gentl I have mentioned & endeavoured to convince him that he was personally interested, that the Specific declarations I requested Should be given before he goes out—which will be in a few days.
Upon the whole, I think every thing is prepared for Mr Munroe, & I cannot but hope that Something may be effected, tho’ I fear Dupont de Nemours has given them with the best intentions Ideas that we Shall find it hard to eradicate, & impossible to yield to.
Florida is not yet ceded nor, as I hope, very likely to be So. The armament in holland designed for Louisiana is Stopped for the Present in consequence of the State of things here. I am Dear Sir with the highest consideration Your most Obt hum: Servt
Robt R Livingston
 

   
   RC (PHC); duplicate and duplicates of enclosures nos. 1 and 2 (DNA: RG 59, DD, France, vol. 8); FCs of enclosures nos. 1–4 (NHi: Livingston Papers, vol. 3); draft (NHi: Livingston Papers); letterbook copy (NHi: Livingston Papers, vol. 1). RC in a clerk’s hand, signed by Livingston. Docketed by Wagner as received 19 May. Duplicate docketed by Wagner as received 22 Aug. Letterbook copy marked, “Sent by Mr. Curwen via Bordeaux.” For enclosures, see nn. 3 and 4.



   
   In an 18 Mar. 1803 letter (2 pp.), King twice repeated his belief that war was inevitable and noted that the orders countermanding the expedition to Louisiana had been reported by France to the British government. King added that if war came, it would provide a means of attaining U.S. goals regarding the Mississippi River (NHi: Livingston Papers).



   
   See Livingston to JM, 18 Mar. 1803, and n. 2.



   
   Enclosure no. 1 is a copy of Talleyrand to Livingston, 22 Mar. 1803 (3 pp.; in French), expressing concern at the unfriendly American response to the prospect of having France as a neighbor. Talleyrand stated that Napoleon would receive Monroe with pleasure and hoped the mission would so terminate as to give satisfaction to both nations. Enclosure no. 2 is a copy of Livingston’s reply, 23 Mar. 1803 (4 pp.; misdated 11 Mar. 1803), in which Livingston expressed his mortification at Talleyrand’s note, commenting that French secrecy regarding the transfer of Louisiana and France’s refusal to acknowledge U.S. rights on the Mississippi were enough to arouse American suspicions. He noted that Monroe’s powers to negotiate were given jointly with his own and expressed his disappointment at the French government’s decision to delay further discussion until Monroe’s arrival. Both notes are printed and misdated in ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Foreign Relations, 2:550–51.



   
   In enclosure no. 3, Talleyrand to Livingston, 21 Mar. 1803 (2 pp.; in French), Talleyrand complained of Americans supplying the revolutionaries at Saint-Domingue and of a subscription raised at Philadelphia for that purpose. He asked Livingston to call the attention of the U.S. to the necessity of opposing these illegal acts. He transmitted new orders from Decrès commanding the captain general at Saint-Domingue to prosecute all merchants engaged in commerce with the insurgents with the full rigor of the law. Americans would not be excluded from the order, painful as such prosecution would be to France. He suggested JM have the order posted in every town to inform Americans of the danger to which they would be exposed by any new infraction. In Livingston’s reply to Talleyrand, 22 Mar. 1803, enclosure no. 4 (3 pp.), he expressed surprise at hearing of the illegal trade. He said he doubted the accuracy of the report for the following reasons: no return cargoes could be found in rebel territory to compensate for the risk and expense of the trade; such a trade could be carried on with greater advantage in small boats from the neighboring islands; and heavy losses would attend any shipments from the U.S. Livingston said he believed Decrès had been misinformed also about the subscription at Philadelphia, because the religious tenets of the Quakers forbade the support of any war and because letters and newspapers as recent as early February made no mention of the subscription. Talleyrand was too well acquainted with the nature of U.S. newspapers to believe they would allow “something so interesting” to escape their notice, nor had any official information on the subscription been received from the French legation, which would hardly have overlooked such an outrage. Livingston lamented not having received this news earlier so that laws restricting the illicit commerce could have been passed during the last congressional session.



   
   This was probably Joseph Bonaparte.


